Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 12/17/2020 has been fully considered.  Claims 1, 2, 9 and 12 are amended, claims 7, 8, 15 and 16 are canceled, and claims 1-6 and 9-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being obvious over Motoko et al. (JP 2002292995) in view of Asano et al. (US 2005/0233098 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 
Claim 1:  Motoko teaches a transfer ink jet recording medium [0001] comprising a support and an ink receiving layer on the support, wherein the ink receiving layer comprises a silica pigment, a water soluble adhesive and a latex-based adhesive [0007].  Motoko teaches paper as a suitable example of the support (page 2, line 4), amorphous silica as a suitable example of the silica pigment (page 2, line 11), and ethylene-vinyl acetate copolymer as a suitable example of the latex-based adhesive (page 2, line 35).  Motoko does not teach the paper support further comprises a calcined kaolin.  However, Asano teaches an ink jet recording paper comprising a base paper containing calcined kaolin [0077].  Motoko and Asano are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the calcined kaolin of Asano with the invention of Motoko, and the motivation for combining would be, as Asano suggested, to control opacity and ink absorptivity [0077].
Claim 3
Claims 5 and 13:  Motoko teaches ethylene-vinyl acetate copolymer as a suitable example of the latex-based adhesive (page 2, line 35), and silanol modified polyvinyl alcohol as a suitable example of the water soluble adhesive (page 2, line 29).
Claim 9:  Motoko does not teach the paper is an acidic paper.  However, Asano teaches the base paper is an acid paper [0072].   Motoko and Asano are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the acid paper of Asano with the invention of Motoko, and the motivation for combining would be to control the surface property of the paper and control the ink absorbing property.

Claims 2, 6, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Motoko et al. (JP 2002292995) in view of Asano et al. (US 2005/0233098 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Claim 2:  Motoko teaches a transfer recording medium [0001] comprising a support and an ink receiving layer on the support, wherein the ink receiving layer comprises a silica pigment, a water soluble adhesive and a latex-based adhesive [0007].  Motoko teaches paper as a suitable example of the support (page 2, line 4), amorphous silica as a suitable example of the silica pigment (page 2, line 11), and ethylene-vinyl acetate copolymer as a suitable example of the latex-based adhesive (page 2, line 35).  Motoko does not teach the paper support further comprises a calcined kaolin.  However, Asano teaches an ink jet recording paper comprising a base paper containing calcined kaolin [0077].  Motoko and Asano are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the calcined kaolin of Asano with the invention of Motoko, and the motivation for combining would be, as Asano suggested, to control opacity and ink absorptivity [0077].
Claims 6 and 14:  Motoko teaches ethylene-vinyl acetate copolymer as a suitable example of the latex-based adhesive (page 2, line 35), and silanol modified polyvinyl alcohol as a suitable example of the water soluble adhesive (page 2, line 29).
Claim 10:  Motoko teaches the ethylene vinyl acetate copolymer has a glass transition temperature (Tg) of -20 °C to 20 °C (page 2, line 37).
Claim 12:  Motoko does not teach the paper is an acidic paper.  However, Asano teaches the base paper is an acid paper [0072].   Motoko and Asano are analogous art 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motoko et al. (JP 2002292995) and Asano et al. (US 2005/0233098 A1) as applied to claim 1 above, and further in view of Kubota et al. (US 2009/0066774 A1).
Motoko and Asano teach the claimed invention as set forth above.
Claim 4:  Motoko does not teach the particle size of the ethylene vinyl acetate copolymer.  However, Kubota teaches an ink jet recording medium comprising an outermost ink receiving layer containing an ethylene vinyl acetate latex with a radius of 0.1 µm or more (abstract and [0085]).  Motoko and Kubota are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the ethylene vinyl acetate latex with 0.1 or more radius of Kubota with the invention of Motoko, and the motivation for combining would be, as Kubota suggested, to prevent formation of scratches and to improve moisture resistance [0085].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Motoko et al. (JP 2002292995) and Asano et al. (US 2005/0233098 A1) as applied to claim 2 above, and further in view of Kubota et al. (US 2009/0066774 A1).
Motoko and Asano teach the claimed invention as set forth above.
Claim 11:  Motoko does not teach the particle size of the ethylene vinyl acetate copolymer.  However, Kubota teaches an ink jet recording medium comprising an outermost ink receiving layer containing an ethylene vinyl acetate latex with a radius of 0.1 µm or more (abstract and [0085]).  Motoko and Kubota are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the ethylene vinyl acetate latex with 0.1 or more radius of Kubota with the invention of Motoko, and the motivation for combining would be, as Kubota suggested, to prevent formation of scratches and to improve moisture resistance [0085].

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s argument is based on that Motoko and Asano would not be considered analogous art because the ink jet printing paper of Asano is completely This argument is not persuasive for the following reason.  Motoko teaches a transfer ink jet recording medium comprising a paper support and an ink receiving layer ([0001], [0007] and (page 2, line 4)).  Asano teaches an ink jet recording paper comprising a base paper and a coating (abstract, [0065] and [0077]).  Since both Motoko and Asano teach recoding materials for receiving ink jet inks, Motoko and Asano are analogous art.

Applicant further argues that Motoko does not disclose or suggest any additives such as a filler and a pigment to be contained in the support paper.  This argument is not persuasive for the following reason.  Motoko does not expressly exclude the presence other components.  Motoko teaches the paper contains wood pulp as a main component (page 2, line 4) which suggests the paper may contain additional components.  Asano teaches the base paper is composed mainly of wood pulp and optional filler (or pigment) [0074].  Therefore, combining the calcined kaolin of Asano with the invention of Motoko is proper.

Applicant also argues one of ordinary skill in the art would have no proper reason, rationale, or motivation to use calcined kaolin in the support of the transfer paper of Motoko because (1) the problem to be solved by Asano is to provide an inkjet printing paper having good gloss and excellent printability; and (2) in the transfer paper, opacity is not required, and required ink absorptivity is different from a photograph-type inkjet printing paper.  This argument is not persuasive for the following reason.  The fact that Applicant uses the calcined kaolin for a different purpose does not alter the prima facie obvious from the purpose disclosed in the reference.  In re Lintner, 173 USPQ 560.  The motivation for combining the calcined kaolin of Asano with the invention of Motoko, as Asano suggested, is for controlling opacity and ink absorptivity [0077]; and Asano’s motivation does not have to be the same as Applicant’s.

Applicant’s argument is based on that due to the base paper containing calcined kaolin, the transfer paper of amended claims 1 and 2 achieves unexpectedly superior results in terms of transferability in addition to image deterioration resistance, color development property, and adhesion property ([0024] of the current specification).  This argument is not persuasive for the following reason(s).  A combination of Motoko and Asano teaches paper support containing calcined kaolin (see rejections above).  Even though the combination of Motoko and Asano does not teach the amount of the calcined kaolin in the paper support, the amount of the calcined kaolin has not be recited in the claimed invention, and the current specification does not show the criticality of the amount of the calcined kaolin in the base paper.  Current specification discloses the content of calcined kaolin in the base paper is 10-20 parts by mass based on 100 parts by mass of pulp in the base paper; and when the content of calcined kaolin falls within the above range, image deterioration resistance, color development property or transferability becomes better [0024].  The current specification also shows that image deterioration resistance, color development property or transferability of the recording medium when the amount of the calcined kaolin is out of the range of 10-20 parts by mass (Table 3, Examples 41 and 44) is similar to image deterioration 
For the above reasons claims 1-6 and 9-14 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
March 20, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785